Amendment
Acknowledgement is made of Amendment filed 08-23-22.

Claim 12 is amended.
Claim 29 is added.
Claims 2, 9, 13, 16, 21-24 and 28 are withdrawn.
Claims 17-20 and 25-27 are canceled.
Claims 1-16, 21-24 and 28-29 are pending.
Examiner’s Notes: 
a) This is second time that applicant response to the Requirement for Restriction/Election by election, withdrawn, cancelation, and improper amendment with addition of claims. 
b) This time the applicant amended claim 12 by deleting a limitation of “ “Nano metal particles” form a group consisting of, and then add new claim 29 for the limitation of “Nano metal particles”; after the amendment, the claims 12 and 29 become two exclusive species and are still under further election/restriction requirement.
c) This a third Requirement for Restriction/Election.
 
  Election/Restrictions
This application contains claims directed to the following patentably distinct and exclusive species as follows:
A)	Species VII of claim 12: 
“wherein the first filling material or second filling material is one selected from a group consisting of copper, solder, gold, silver, aluminum, conductive paste, plated solid copper, powder metal, micro metal particles, , thermally conductive materials, and combinations thereof”. 
B)	Species VIII of newly added claim 29: 
“wherein the first filling material or second filling material comprises nano metal particles”. 
In Claim 12 and 29 above, the species are independent or distinct because claims to the different species recite the distinct and mutual exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record; 
There is an examination and search burden for these patentably distinct species. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely (in this case, would not) be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species between Species VII and VIII for prosecution on the merits.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848